Citation Nr: 0332032	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1952 to June 1955, September 1955 to September 1958 and 
from October 1958 to June 1976.  This case is before the 
Board of Veterans Appeals (Board) from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas which granted service connection 
for bilateral sensorineural hearing loss, rated 
noncompensable.  In his August 2002 substantive appeal the 
veteran requested a hearing before a Veterans Law Judge; in 
September 2002 he withdrew the hearing request, and opted for 
a hearing at the RO.  Such hearing was held in November 2002.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in DAV.  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  Here, the RO has not 
provided the veteran notice of the VCAA.  This is a violation 
of Quartuccio, DAV, and PVA, supra.  [A May 2003 letter to 
the veteran addressed the matter of  entitlement to service 
connection for hearing loss, a benefit already granted].  The 
Board may not proceed with appellate review without 
correcting this procedural deficiency.  Under DAV, supra, the 
Board may not provide the notice on its own.  

In June 2003 the veteran claimed that he had been treated in 
February or March [2003] at the VA hospital in Shreveport, 
Louisiana.  A notation in the file reflects that a search for 
records of such treatment established that they did not 
exist.  

It is also noteworthy that several other issues addressed by 
the RO, including service connection for hypertension, 
hypercholesterolemia, left ventricular hypertrophy, benign 
colon polyps and monocytosis, are not presently before the 
Board for appellate consideration.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should issue the veteran specific notice 
of the provisions of the VCAA as they apply to the 
increased rating claim for bilateral hearing loss.  
He should be advised what evidence is needed to 
establish entitlement to that benefit, what the 
record now shows, and of his and VA's respective 
responsibilities in obtaining any further evidence.  
He should be given the requisite period of time to 
respond.  If outstanding evidence is identified, 
the RO should obtain such evidence or assist the 
veteran in obtaining such evidence.  

2.  The RO should then review the entire record and 
re-adjudicate the claim in light of all additional 
information received.  If the claim remains denied, 
the RO should issue an appropriate supplemental 
statement of the case, and give the veteran the 
requisite period of time to respond.  The case 
should then be returned to the Board, if in order, 
for further review.  

The purposes of this remand are to meet due process 
considerations, and to satisfy the mandates of the VCAA and 
the Court and the Federal Circuit in the decisions cited 
above.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


